 

Exhibit 10.1

 

LIST MANAGEMENT AGREEMENT

 

THIS AGREEMENT, effective as of this 9th day August, 2010 (the "Effective Date")
by and between SpyFire Interactivem LLC, with its principle address at P.O. BOX
3478 Incline Village, NV ("Company"), and AdCafe LLC, with its principle address
at 5072 N 300 W Provo, UT 84604 to be known as ("Client"). Company and Client
arc referred to herein collectively as the "Parties" or individually as a
"Party".

 

RECITALS

 

WHEREAS Company has the technological infrastructure to distribute E-mail
marketing campaigns for Client; and

 

WHEREAS Company and Client desire to enter into a strategic relationship
relating to certain business marketing development activities;

 

NOW, THEREFORE, in consideration of the respective representations and
warranties hereinafter set forth and of the mutual covenants and agreements
contained herein, the Parties, intending to be legally hound, hereby agree as
follows:

 

SECTION 1

 

RESPONSIBILITIES:

 

1.1           Promotion of Client's Offers. Company agrees to use its best
efforts to market and promote Client's materials through E-mail campaigns by
utilizing Company's and Client's email lists. Company will provide services for
E-mail distribution, unsubscribe processes, abuse complaints and other technical
areas for delivery, tracking and hosting. Company represents and warrant, that
it will comply with all aspects of the Can-Spam Act of 2003; and Company will
not send or transmit any E-mail: (a) with a "from line" that is materially false
or misleading and does not accurately identify the person sending the E-mail;
(b) with a subject line that is misleading, false or misrepresentative or is
objectively likely to mislead the recipient about the content of the Email; (c)
that does not include a clear and conspicuous identification that the E-mail is
an advertisement or solicitation, (d) a clear and conspicuous notice of the
opportunity to decline to receive farther communications, and a valid physical
postal address; or (e) with any content that (i) infringes or violates any
intellectual, proprietary or privacy rights of any other individual or entity;
or (ii) is misrepresentative, defamatory or violates any applicable federal or
state law or regulation.

 

1.2           List Integrity. Client will not provide any E-mail addresses to
Company that Client knows or show have know that the E-mail address is of an
individual or entity that has requested not to receive any E-mails, and the
request has been made more than five (5) days prior to providing the Client list
to Company.

 

1.3           Company agrees that the Client is the owner of the data provided
on the list, and acknowledges that it does not have the right to sell, resell,
disclose, transfer, duplicate, or retain the list, or any portion thereof,
without the written authorization of Client in each instance, and will not
permit any third party to do any similar activity.

 

1.4           Approval Rights. Client shall also have the right to review and
approve or disapprove all offers to be sent to its database. Client shell
promptly review such offer(s), and any offer presented to Client that has not
been disapproved in writing within forty-eight (48) hours of submission will be
deemed approved. If after approval has been given, Client desires to revoke its
approval, such revocation must be provided to Company in writing, and Company
will work in a reasonably prompt manner to stop further transmission of such
offers.

 

1 of 5

 

  

1.5           Reporting. By the 15th day of each month, Company shall deliver to
Client a report containing the following information for the prior calendar
month: total new records received from Client, total gross revenues derived from
Client's list, actual payments to 3rd parties for email delivery to Client's
list, and commissions due to Client.

 

SECTION 2

 

COMMISSIONS & TERM

 

2.1           Commissions. Company agrees to pay Client fifty percent (50%) of
all gross revenues derived from Client's list, including all sources, less
deductions for Company's costs to 3rd parties for email delivery to Client's
list. Therefore the monthly Commission payment to Client shall be calculated by
taking gross revenue less actual payments to a 3rd party for email delivery to
Client's list and then paying 50% of the revenue to Client. For example, if the
gross revenue derived front Client's list for a given month is $100,000 and
Company's payments to 3rd parties for email delivery to Client's list amount to
$10,000, Company's Commission payment to Client will be $45,000. Company will
pay Client Commission on a monthly basis, net 45 days from the month it was
generated. For example, the Commission payment for revenues generated on Client
list in March will be due to Client on April 30th.

 

2.2           Term. The term of this Agreement (the "Term") shall commence on
the date stated above and shall continue for a period of one (1) year, and,
unless earlier terminated pursuant to the terms set forth herein, shall
automatically renew at the end of each year for another one (1) year term.

 

2.3           Termination. (a) Any Parties may immediately terminate this
Agreement without prejudice to any other rights it may have hereunder or at law
in the event of (i) a material breach by one or both of the other Parties, which
is not cured within fifteen (15) days of receiving written notice of such breach
by the notifying Party, or (ii) upon Company or Client's insolvency or
liquidation as a result of which either Party ceases to do business for a period
of thirty (30) calendar days or more, or (iii) fraud, embezzlement,
misappropriation of funds or breach of trust in connection with the services or
(iv) upon thirty (30) days written notice to the other party, with or without
cause.

 

2.4           Survival. In addition to those provisions herein which by their
nature survive the termination of this Agreement, Sections 3-5 shall survive any
termination or expiration of this Agreement.

 

2.5           Ownership. The E-mail list provided by Client will remain the
property of Client throughout this Agreement and after. Company will not have
the right to market this list after this Agreement terminates or expires without
the written authorization of Client.

 

SECTION 3

 

CONFIDENTIALITY

 

3.1           Definition. Any information disclosed by one Party (the
"Disclosing Party") to the other (the "Receiving Party") in connection with this
Agreement shall be confidential information if it is in written, graphic,
machine-readable or other tangible form and is marked "Confidential,"
"Proprietary" or in some other manner to indicate its confidential nature
("Confidential Information"). Confidential Information may also include
information that is disclosed orally, provided that such information is
designated as confidential at the time of disclosure and confirmed in writing as
confidential within a reasonable time after its oral disclosure. Confidential
Information includes, but is not limited to, all information relating to users
or customers of the Disclosing Party's respective products and services and all
information regarding unit sales, sales revenues, profit margins, advertising
rates and similar non-public financial information.

 

2 of 5

 

  

3.2           Obligation. Each Party shall treat as confidential all
Confidential Information received from the other Party, shall not use such
Confidential Information except as expressly permitted under this Agreement, and
shall not disclose such Confidential Information to any third party without the
other Party's prior written consent. Without limiting the foregoing, each Party
shall use at least the same degree of care which it uses to prevent the
disclosure of its own confidential information of like importance, but in no
event with less than reasonable care, to prevent the disclosure of Confidential
Information disclosed to it by the other Party under this Agreement.

 

3.3           Exceptions. The Receiving Party shall be relieved of this
obligation of confidentiality to the extent such information (i) was in the
public domain at the time it was disclosed or has become in the public domain
through no fault of the Receiving Party, (ii) was known to the Receiving Party,
without restriction, at the time of disclosure as shown by the files of the
Receiving Party in existence at the time of disclosure, (iii) is disclosed by
the Receiving Party with the prior written approval of the Disclosing Party,
(iv) was independently developed by the Receiving Party without any use of the
Disclosing Party's Confidential Information and by employees or other agents of
the Receiving Party who have not had access to any of the Disclosing Party's
Confidential Information, or (v) becomes known to the Receiving Party, without
restriction, from a source other than the Disclosing Party without breach of
this Agreement by the Receiving Party and otherwise not in violation of the
Disclosing Party's rights, or (vi) is required by law or regulations (including
but not limited to securities laws or regulations) to be disclosed.

 

3.4           Enforcement. Each Party shall exert its commercially reasonable
efforts, including, but not limited to, the execution of proprietary
non-disclosure agreements with employees and consultants, and the taking of
legal action to enforce compliance with the provisions of this Section 3 by its
directors, officers, employees and any third party who had access to the
Confidential Information of the other Party. Each of the Parties further agrees
that the unauthorized disclosure of Confidential Information received from the
other Party shall cause irreparable harm and significant injury to the other
Party that may be difficult to ascertain. Accordingly, each Party agrees that
the other Party shall be entitled to equitable relief, including, without
limitation, an immediate injunction enjoining any breach of this Section 3, in
addition to any and all other remedies available to such Party at law or in
equity. The Parties agree that this Section 3 shall survive the termination or
expiration of this Agreement for a period of two (2) years.

 

SECTION 4

 

REPRESENTATIONS AND WARRANTIES

 

4.4           Company and Client represent, warrant and covenant to each other
that (i) it has full power and authority and has taken all action necessary to
execute and deliver this Agreement and to fulfill its obligations hereunder,
(ii) the making and performance by it of this Agreement does not and shall not
violate any law or regulation applicable to it, its certificate of
incorporation, by-laws or other organizational documents or any other agreement
to which it is a party or by which it is bound, (iii) this Agreement has been
duly executed and delivered by it and constitutes its legal, valid and binding
obligations, enforceable against it in accordance with the respective terms
hereof (except to the extent that the enforceability thereof may be limited by
bankruptcy, insolvency or other similar laws of general applicability affecting
enforcement of creditors' rights generally, or by a court's discretion in
relation to equitable remedies), and (iv) all approvals, authorizations or other
actions by or filings with any governmental authority or other person or entity
necessary for the validity or enforceability of its obligations under this
Agreement have been obtained.

  

3 of 5

 





 

SECTION 5

 

INDEMNIFICATION

  

5.1           Indemnification Obligations. Client shall indemnify, hold harmless
and defend Company, its officers, directors, employees, representatives, agents
and successors and assigns from and against any and all claims, liabilities,
losses, damages, expenses and coats (including without limitation, legal fees
and costs) (collectively, "Claims") arising out of or relating to (i) Client's
breach of any of its representations and warranties set forth herein, (ii)
Client's breach of any of its obligations hereunder, including but not limited
to ensuring that all data on its lists provided Company are permission based and
have been acquired in conformance with Federal and State laws and regulations.

 

5.2           Indemnification Procedure. The Client shall give prompt notice to
Company of the occurrence of any Claims or threat of any Claims to which Company
may be subject hereunder. Company shall have the right to participate in the
defense of any third-party Claim. Client's indemnification obligation hereunder
shall also cover the fees and expenses of separate counsel of Company in
connection with such third-party Claim. The Client shall not settle any
third-party Claim without the prior written consent of Company. In addition, if
any third-party Claim is asserted, which impairs Company's interests under this
Agreement, Company shall have the right to terminate this Agreement on written
notice as provided herein in the case of Default, without, however, waiving any
right to full indemnification hereunder.

 

SECTION 6

 

GENERAL

 

6.1           Notices. All notices, payable checks and other communications
between the Parties required or permitted hereunder shall be in writing and
shall be deemed to have been duly given upon receipt of hand delivery, certified
or registered mail, return receipt requested, or telecopy transmission with
confirmation of receipt, addressed to the address first written above, or to
such other address as may be hereafter notified by the Parties.

 

6.2           Assignment. Neither Party may assign this Agreement without the
prior written consent of the other Party, and any attempt by a Party to assign
this Agreement without such consent shall be null and void and a material breach
of this Agreement; provided, however, that either Party may assign this
Agreement (i) to any entity in which the Party has a greater than fifty percent
(50%) equity ownership interest or of which the Party has voting control, or
(ii) to any entity which acquires more than fifty percent (50%) of that Party's
equity ownership interests (whether by merger or otherwise) or substantially all
that Party's assets.

 

6.3           Force Majeure. Either Party hereto shall be excused from any delay
or failure in performance hereunder, except the payment of monies due and
payable hereunder, caused by reason of any occurrence or contingency beyond its
reasonable control, including, without limitation, acts of God, fires, floods,
wars, civil disturbances, power outages, sabotage, accidents or disputes with
organized labor. The time for performance shall be extended for a period equal
to the period during which the event of force majeure prevented performance, but
in no event for more than sixty (60) calendar days.

 

6.4           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Utah without reference to the choice
of law principles thereof.

 

6.5           Jurisdiction. Any judicial proceeding brought with respect to this
Agreement must be brought in a court of competent jurisdiction in the State of
Utah located in the County of Utah and, by execution and delivery of this
Agreement, each Party (i) accepts, generally and unconditionally, the exclusive
jurisdiction of such courts and any related appellate court, and irrevocably
agrees to be bound by any judgment rendered thereby in connection with this
Agreement, (ii) irrevocably waives any objection it may now or hereafter have as
to the venue of any such suit, action or proceeding brought in such a court or
that such court is an inconvenient forum and (iii) agrees that service of
process in any such action or proceeding may be effected (A) by mailing a copy
thereof by registered or certified mail (or any substantially similar form of
mail), postage prepaid, to its address set forth as first stated in this
Agreement or (B) in any other manner permitted by law.

 

6.6           LIMITATION OF LIABILITY. EXCEPT WITH RESPECT TO LIABILITY ARISING
OUT OF THE OBLIGATIONS PROVIDED FOR IN SECTION V, IN NO EVENT SHALL EITHER PARTY
(OR THEIR AFFILIATES) BE LIABLE TO ANY PERSON FOR LOST PROFITS OR ANY FORM OF
INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY CHARACTER FROM ANY
CAUSES OF ACTION OF ANY KIND WITH RESPECT TO THIS AGREEMENT, WHETHER BASED ON
BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHERWISE.

 

4 of 5

 

  

6.7           Counterparts. This Agreement may be executed simultaneously in
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument, Transmission by telecopy
of an executed counterpart of this Agreement shall be deemed to constitute due
and sufficient delivery of such counterpart.

 

6.8           Amendments; Waivers. This Agreement may not be modified, nor may
any provision hereof be waived or amended, except in writing duly signed by
authorized representatives of Company and Client. A waiver with respect to one
event shall not be construed as continuing, or as a bar to or waiver of any
right or remedy as to subsequent events. No failure or delay in the exercise, by
either Party, of any right, remedy, power .or privilege hereunder shall operate
as a waiver thereof; nor shall any single or partial exercise of any right,
remedy, power or privilege hereunder preclude any other or further exercise
thereof.

 

6.9           Cumulative Remedies; Binding Effect. The rights, remedies, powers
and privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law or in equity. This Agreement
shall be binding upon and inure to the benefit of the Parties hereto and their
respective successors and permitted assigns.

 

6.10         No Joint Venture. The sole relationship between the Parties is that
of independent contractors. Nothing in this Agreement is intended to or shall be
construed to create a strategic business, joint venture, agency, sales
representative or employment relationship between the Parties. Neither Party
shall make any representations, warranties or covenants, or assume or create any
obligations, on the other Party’s behalf. Each Party shall be solely responsible
for the actions of its respective employees, agents and representatives.

 

6.11         Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, and no other provisions of this
Agreement shall be affected or impaired thereby.

 

6.12         No Third Party Beneficiaries. This Agreement is intended for the
sole and exclusive benefit of the Parties hereto and is not intended to confer
any benefit upon any other Persons whatsoever. Except for the Parties hereto, no
other Person shall have any right to rely upon this Agreement for any purpose
whatsoever.

 

6.13         Independent Review. Each party acknowledges and agrees that it has
had the opportunity to seek the advice of independent legal counsel and has read
and understood all of the terms and conditions of this Agreement.

 

6.14         Entire Agreement. This Agreement constitutes the sole and entire
understanding between the Parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings (whether oral or written)
between the Parties with respect to such subject matter.

 

IN WITNESS WHEREOF, each of the Parties hereto has caused this instrument to be
duly executed as of the day and year first above written.

 



Client   Company       By: /s/ Jade Koyle   By: /s/ Chris Richarde       Name:
Jade Koyle   Name: Chris Richarde        Title: EVP Marketing     Title:
President 



  



5 of 5

